
	

115 S2528 IS: Continued Support for the Iranian People Act of 2018
U.S. Senate
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2528
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2018
			Mr. Hatch (for himself, Mr. Cornyn, Mr. Lankford, Ms. Baldwin, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To call on the United States and its partners to continue support for the Iranian people in their
			 fight for freedom and prosperity.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Continued Support for the Iranian People Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Findings. Sec. 3. Sense of Congress. Sec. 4. Statement of United States policy. Sec. 5. Requirements. Sec. 6. Appropriate congressional committees defined.  2.FindingsCongress makes the following findings:
 (1)The protests that began on December 28, 2017, in Iran (in this Act referred to as the protests) were instigated and supported by a diverse demographic of Iranian citizens, especially including the poor and economically disenfranchised populations across the country, located in both rural and urban areas.
 (2)Rather than invest in the legitimate economy and future of the Iranian people, the Government of Iran budgeted billions of dollars to continue supporting illegitimate armed groups and terrorists in the region, primarily through its Islamic Revolutionary Guard Corps (IRGC).
 (3)The Government of Iran has arrested at least 4,500 individuals for participating in the protests, at least 490 of whom remain in custody, according to news reports.
 (4)According to Reuters, Iranian Deputy Interior Minister Hossein Zolfaghari stated on January 1, 2018, that more than 90 percent of the people arrested in these unrests were young people and teenagers under the age of 25 and virtually none of them have any arrest history.
 (5)On January 8, 2018, Hamid Shahriari, deputy head of the Government of Iran’s judiciary, said that those who organized and led the unrest against the establishment can expect the maximum penalty, according to the Iranian Students News Agency (ISNA), as reported by Radio Free Europe/Radio Liberty.
 (6)Three detained prisoners were reported to have committed suicide in Iranian prisons since their incarceration, including Iranian-Canadian academic Kavous Seyed-Emami.
 (7)The Iranian Security Forces have killed over 20 individuals during the protests, including 13-year-old Armin Sadeghi.
 (8)The Government of Iran has consistently blocked Internet access and use of communications applications like Telegram and Instagram. As of January 31, 2018, protests continue throughout Iran, with demonstrations in the city of Ahvaz on January 23, 2018, and four more cities in the days since.
 3.Sense of CongressCongress— (1)strongly condemns the Government of Iran for its human rights violations against the people of Iran during and in the wake of the protests;
 (2)urges the President to continue to publicly— (A)condemn the Government of Iran for its human rights abuses against the Iranian people; and
 (B)support the human rights, economic prosperity, and democratic aspirations of the Iranian people; (3)reaffirms the right of the people of Iran to the freedom of speech and assembly in the face of oppression perpetrated by the Government of Iran; and
 (4)supports the right of the people of Iran to a democratic system of governance. 4.Statement of United States policyIt is the policy of the United States—
 (1)to condemn the Government of Iran’s violations of its citizens’ human rights, freedom of religious expression, and freedom of speech, including state-sanctioned violence against peaceful protestors;
 (2)to support, through appropriate actions and official public statements, the people of Iran in their fight for freedom and prosperity; and
 (3)to work with international allies and partners to monitor and effectively respond to the protests in Iran in a manner that supports the human rights and democratic aspirations of the people of Iran and deters the Government of Iran from committing continued acts of oppression and persecution against its citizens.
			5.Requirements
			(a)Use of social media
 (1)ArchiveThe Secretary of State, in consultation with the Secretary of Commerce, shall work with relevant social media companies to build an anonymized and public comprehensive archive of all social media communications, whether successfully transmitted or blocked by the Government of Iran, to and from protesters in Iran since December 28, 2017.
 (2)StrategyThe Secretary of State, in consultation with the Secretary of Commerce and the Office of the Director of National Intelligence, shall work with relevant social media and telecommunications companies, Internet service providers, and expert public stakeholders, as appropriate, to develop a strategy consisting of potential government and private sector actions and best practices for preventing the Government of Iran from shutting down Internet access and blocking access to social media applications.
 (3)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees an unclassified report, which may contain a classified annex, consisting of the archive described in paragraph (1) and the strategy described in paragraph (2).
				(b)Modification of annual human rights report
 (1)Report requiredAs part of the first Annual Country Report on Human Rights submitted after the date of the enactment of this Act, the Secretary of State and the Secretary of the Treasury, in consultation with other appropriate Federal agencies, shall include an unclassified report documenting the actions of the Government of Iran, the Iranian Revolutionary Court, the Iranian Revolutionary Guard Corps, and their proxies in response to the protests that began on December 28, 2017.
 (2)ElementsThe report required under paragraph (1) shall include— (A)an appendix detailing the circumstances of the incarcerations undertaken by the Government of Iran during this period and the treatment of prisoners; and
 (B)an appendix, which may contain a classified annex, detailing the sources and mechanisms used by the Government of Iran, the IRGC, and its proxies to fund its actions in response to the protests.
 (3)Required briefingNot later than 60 days after the date of the enactment of this Act and upon publication of the report described in paragraph (1), the Secretary of State and the Secretary of the Treasury shall brief, in an unclassified and classified format, if necessary, the appropriate congressional committees on the information required by the report described in paragraph (1).
 6.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives.